IN THE SUPREME COURT OF IOWA
                              No. 13–2046

                         Filed October 30, 2015


DEREK CROW,

      Appellant,

vs.

EDWIN E. SIMPSON, Individually and d/b/a SIMPSON TRUCKING
AND EXCAVATING,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Monroe County, Myron L.

Gookin, Judge.



      The defendant seeks further review of a court of appeals decision

granting the plaintiff a new trial. DECISION OF COURT OF APPEALS

VACATED; DISTRICT COURT JUDGMENT AFFIRMED.


      Alfredo Parrish and Matthew M. Boles of Parrish Kruidenier Dunn

Boles Gribble & Gentry L.L.P., Des Moines, for appellant.



      Paul Zingg of Denefe, Gardner, & Zingg, P.C., Ottumwa, for

appellee.
                                     2

WIGGINS, Justice.

         Plaintiff brought an action against a contractor, alleging the

contractor was negligent at a work site and the contractor’s negligence

caused the plaintiff damages. A jury returned a verdict in favor of the

contractor, finding the contractor was negligent but his negligence was

not the cause of any item of the plaintiff’s damages.         The plaintiff

appealed. We transferred the case to the court of appeals. The court of

appeals concluded substantial evidence did not support the verdict and

ordered a new trial. We granted further review.

         On further review, we find substantial evidence supports the jury

verdict, the jury’s answers to the verdict interrogatories were not

inconsistent, the district court’s denial of plaintiff’s motion for directed

verdict was harmless error, and the district court did not abuse its

discretion in finding the verdict effected substantial justice. Therefore,

we vacate the decision of the court of appeals and affirm the judgment of

the district court.

         I. Background Facts and Proceedings.

         Edwin Simpson operates a trucking and excavation business and

performs various duties for the City of Albia including, among other

things, digging for the sewer and water departments. On July 29, 2008,

Simpson obtained a building permit to move his house from Pella to

North Ninth Street in Albia.     Prior to commencing work on the sewer

connection, Simpson attempted to obtain the necessary permit from the

city, but the city clerk responsible for issuing permits was on vacation.

However, Simpson called Tom Murphy, the city sanitation director, and

received verbal permission to dig up the street and connect the sewer

lines.
                                    3

      On August 28, Simpson dug a hole in the street, connected the

sewer lines, and filled the hole with sand and rock. On August 29, he

removed some of the rock and added flowable mortar that takes

approximately twenty-four hours to set. Simpson put cones around the

rectangular patch of wet mortar.    He also parked his yellow front-end

loader behind it to ensure that no one drove onto the mortar while it was

setting. The end loader occupied more than half the width of the right

lane of the street. Simpson did not place any cones or barricades with

flashing lights behind the end loader to warn drivers of the obstruction in

the road, although he had those materials at his garage approximately

four blocks away from the construction site.         However, an orange

reflective placard approximately thirteen inches in height was affixed to

the back of the end loader at a height of approximately five feet,

indicating that it was a slow-moving vehicle.

      On August 29, Derek Crow, who was starting his senior year of

high school, attended the first football game of the season with a friend,

Brianna Baylor. After the game, Baylor went to a slumber party. In the

early morning hours of August 30, Crow and Baylor texted each other

and decided to meet at the city pool parking lot so he could ride her

moped. Baylor snuck away from the slumber party with a friend, Brooke

Sinnott, and met Crow at the parking lot.         Crow had been riding

motorbikes since the age of seven; he had ridden mopeds before and

really enjoyed it. But according to Baylor, Crow told her he had never

driven a moped before, and she showed him how to operate it.           The

moped had hand brakes. The right hand operated the front brake, and

the left hand operated the rear brake.          The headlights came on

automatically when the ignition switch was turned on, but turning on

the high beams required the driver to hit a switch with his or her left
                                           4

thumb. That night, Crow’s left wrist was injured, so he was wearing a

cast on his left arm and hand.

       Crow took Baylor’s moped out for a ride around Albia. At the time,

it was very dark because there was a new moon that night. 1 Crow drove

around town, eventually making a left turn from D Avenue to head north

onto North Ninth Street, where Simpson had left his end loader parked

overnight. After turning the corner, Crow came upon the end loader and

crashed the moped while attempting to brake.                  He described seeing

something “big and yellow” before grabbing for the moped’s brakes.

       Crow does not recall how long he remained on the ground before

he called Baylor to let her know about the accident. During that call,

Crow told Baylor he had crashed her moped on a gravel road. Crow then

called two friends, Zachriah Reed and Anthony Smith, to get a ride back

to his car. On the way, Crow encountered Baylor, and she asked him

where her moped was.              Baylor and Sinnott then walked around,

searching for the moped. As they walked south on North Ninth Street,

they approached the front of the end loader. Though she was using the

light from her cell phone to navigate the dark street, Baylor was able to

see the end loader from about a block away.                She located her moped

behind the end loader and tried unsuccessfully to start it.

       After returning to his car, Crow drove back to the scene of the

crash and helped Baylor push the nonoperational moped back to her

house. Crow then returned home. He put many small bandages on his

hand because it was torn up from the accident. Then he told his mother,

       1There   was also a street light out above the end loader; however, the court
instructed the jury it could not consider the nonworking street light as a factor in
determining whether Simpson was negligent or at fault. Simpson did not object to the
instruction; therefore, it became the law of the case for purposes of our review of the
record for sufficiency of the evidence. State v. Canal, 773 N.W.2d 528, 530 (Iowa 2009).
                                    5

Debra Crow, that his head hurt and lay down in his living room. When

she prompted him for an explanation, Crow told her he had fallen at the

football game.

      Shortly thereafter, Crow’s mother noticed the bandages and

realized that Crow was acting strangely.     When Crow began projectile

vomiting shortly thereafter, she and her husband, Randy Crow, took him

to the local hospital. The Monroe County Hospital determined that Crow

had suffered a head injury and immediately transported him to Iowa

Methodist Medical Center in Des Moines via life-flight.

      At Methodist, Dr. Joseph Sherrill operated on Crow.        Crow had

suffered an acute epidural hematoma, or blood clot, on the right side of

his brain, which caused his brain to shift fifteen millimeters to the left.

Dr. Sherrill removed part of the blood clot and then decided to end the

operation due to the fact Crow had experienced significant blood loss.

Dr. Sherrill knew that Crow had suffered some sort of trauma but could

not definitively determine the type of trauma. He stated that because of

the blood found on the surface of Crow’s brain, he might have believed it

if he had been told that Crow suffered a seizure and then fell off the

moped.      However, he did not opine as to the precise cause of Crow’s

injuries.

      Crow was transferred to the University of Iowa Hospitals in Iowa

City. In Iowa City, Dr. Jeremy Greenlee performed a second surgery on

Crow. Dr. Greenlee removed more of Crow’s skull, removed the rest of

the blood clot, and stopped the bleeding in his brain.       Following the

surgeries, Crow remained unconscious for a couple of days, but he was

able to return home just over one week after the accident.

      The day after the accident, Crow’s friend Reed returned to the

scene of the accident with his mother, Tammy Reed.           They observed
                                     6

plastic on the ground, blood on the tire of the end loader, and skid marks

on the street behind the end loader. Tammy took pictures. Sinnott also

returned to the scene the next day with another friend of Baylor’s, Ally

Bettis, to try to locate the fender of Baylor’s moped. The girls found the

fender in the ditch next to the road and Crow’s class ring under the end

loader. Later, Bettis recalled talking to Crow about the accident after he

returned to school.    She recalled Crow stating that he remembered

braking, hitting some sand in the road, and laying the moped down on

its side. She also recalled Crow telling her on the night of the accident

someone was chasing him.

      This appeal is the result of Crow’s second trial on this matter.

Crow filed a petition against Simpson and other defendants who were

later dismissed from the action. He alleged that Simpson’s negligence in

leaving the end loader in the street caused the accident and his

subsequent injuries. In the first trial, the jury found Simpson was not at

fault for the accident. The district court granted Crow’s motion for a new

trial on the grounds that the jury failed to follow the jury instructions

and the verdict did not effect substantial justice. The court of appeals

upheld the district court’s decision granting Crow a new trial.

      The district court held a second trial in October 2013.     At that

trial, the jury heard testimony from sixteen individuals and reviewed

numerous exhibits.    The jury heard competing expert testimony from

accident investigators and reconstructionists Ray Knight, Todd Hall, and

David McMahon.

      Knight formed his opinion regarding the cause of the accident after

visiting the site of the accident, viewing photos of the accident scene,

reviewing the report of investigators McMahon and Hall, and reviewing

deposition testimony and other medical records and exhibits. Based on
                                    7

that evidence, Knight determined Crow was traveling between twenty-five

and twenty-seven miles per hour on North Ninth Street at the time of the

crash.    He agreed with McMahon’s assessment that Crow would have

been able to see the end loader from approximately ninety-three to

ninety-nine feet away.   Knight testified that he observed a skid mark

approximately nine feet in length ending approximately fifteen feet before

the end loader in the accident-scene photographs.       Consequently, he

believed that Crow began breaking about twenty-four feet before the end

loader.   Assuming a two-second reaction time due to the unexpected

presence of the end loader in the road and the darkness, Knight

concluded that the presence of the end loader caused the collision

because it required Crow to take abrupt evasive action.        He further

determined that after Crow hit the brakes, the moped went down on its

left side and eventually slid under the end loader. In Knight’s opinion, at

some point, Crow separated from the moped and hit the end loader.

      However, Knight acknowledged that he could not be sure the

moped caused the skid mark in the photographs and that he found no

gouges in the street from the moped sliding on the pavement.            He

admitted he never conducted nighttime testing or physically examined

the moped or the end loader. Ultimately, he acknowledged the moped

could not have collided head-on with the end loader as Crow had

described.

      McMahon and Hall testified that in the course of their investigation

of the accident they found and examined Baylor’s moped, which had

been sold to another individual by that time. Because the new owner

had altered Baylor’s moped by removing its governor, Hall and McMahon

also purchased an unmodified moped of the same make, model, and year

as Baylor’s moped. Based on tests they ran on the unmodified moped at
                                       8

the location of the accident, they determined the top speed at which they

could make it turn the corner onto North Ninth Street was twenty-five to

twenty-seven miles per hour. They also tested the braking capabilities of

the unmodified moped, with the average stopping distance measuring

just under twenty-two feet when the moped was travelling at twenty-five

miles per hour.

      Finally, McMahon and Hall attempted to recreate the conditions on

the street at the time of the accident on a night when there was a new

moon. They parked Simpson’s end loader at the approximate location it

was at when the accident occurred and turned off the street lamp that

had been nonoperational on the night of the accident.           They then

conducted testing to determine whether the end loader, or the reflective

placard on the back of the end loader, would have been visible from a

distance of ninety-five feet.      Based on the results of these tests,

McMahon and Hall concluded that, had Crow been travelling at twenty-

five miles per hour and had a reaction time of one-and-a-half seconds, he

should have been able to come to a complete stop eighteen feet from the

end loader. They further concluded the moped did not collide with the

end loader, but rather slid on its left side.

      McMahon and Hall acknowledged that the presence of sand might

have caused the moped to slide and testified they did not account for

sand in their testing. They also acknowledged their investigation was not

intended to determine how the accident occurred, as Knight’s had been,

but to determine if MidAmerican Energy Company shared fault for the

accident due to the nonworking street light. They admitted they never

actually reconstructed the accident.       In addition, they admitted they

never reviewed the police report of the accident because they were

unaware that one existed.
                                      9

      The jury determined Simpson acted negligently, which the jury

instructions defined as “doing something a reasonably careful person

would not do under similar circumstances, or failing to do something a

reasonably careful person would do under similar circumstances.”

However, the jury found Simpson’s negligence did not cause any damage

to Crow. The jury instructions indicated “conduct of a party is a cause of

damage when the damage would not have happened except for the

conduct.”

      Following the verdict, Crow moved for a new trial on the grounds

the verdict was inconsistent, not supported by substantial evidence, and

failed to administer substantial justice between the parties. Crow also

argued the district court erred in denying his motion for a directed

verdict on the grounds of negligence per se. The district court denied

Crow’s motion for a new trial, addressing each of his arguments.

      Crow appealed.     After we transferred the appeal to the court of

appeals, the court of appeals held substantial evidence did not support

the verdict and remanded the case for a new trial.          Simpson sought

further review, which we granted.

      II. Issues.

      In this appeal, Crow raises four issues.        He claims substantial

evidence did not support the jury verdict, the jury’s answers to the

verdict interrogatories were inconsistent, the district court erred in

denying his motion for a directed verdict, and the district court abused

its discretion in finding the verdict effected substantial justice.

      III. Scope of Review.

      We review a district court’s ruling on sufficiency of the evidence for

correction of errors at law. Fry v. Blauvelt, 818 N.W.2d 123, 128 (Iowa

2012). We review a district court’s ruling denying a motion for a directed
                                    10

verdict for correction of errors at law. Pavone v. Kirke, 801 N.W.2d 477,

486 (Iowa 2011).        The question of whether verdict answers are

inconsistent is also a question of law we review for errors at law. Clinton

Physical Therapy Servs., P.C. v. John Deere Health Care, Inc., 714 N.W.2d
603, 609 (Iowa 2006). We review a district court’s denial of a new trial

for failure to administer substantial justice for an abuse of discretion.

Lehigh Clay Prods., Ltd. v. Iowa Dep’t of Transp., 512 N.W.2d 541, 543–

44 (Iowa 1994).

         IV. Whether Substantial Evidence Supported the Verdict.

         Evidence is substantial if “ ‘reasonable minds would accept the

evidence as adequate to reach the same findings.’ ” Pavone, 801 N.W.2d

at 487 (quoting Easton v. Howard, 751 N.W.2d 1, 5 (Iowa 2008)).          In

reviewing whether a verdict is supported by substantial evidence, we

“view the evidence in the light most favorable to the verdict, taking into

consideration all reasonable inferences the jury may have made.” City of

Cedar Falls v. Cedar Falls Cmty. Sch. Dist., 617 N.W.2d 11, 16 (Iowa

2000). “ ‘Evidence is not insubstantial merely because [courts] may draw

different conclusions from it; the ultimate question is whether it supports

the finding actually made, not whether the evidence would support a

different finding.’ ” Postell v. Am. Family Mut. Ins. Co., 823 N.W.2d 35, 41

(Iowa 2012) (quoting Raper v. State, 688 N.W.2d 29, 36 (Iowa 2004)).

Because the issues of negligence and causation are questions for the

jury, we will decide these issues as a matter of law only in exceptional

cases.     Felderman v. City of Maquoketa, 731 N.W.2d 676, 679 (Iowa

2007).     Further, the jury is free to accept or reject any testimony,

including uncontroverted expert testimony. Eventide Lutheran Home for

the Aged v. Smithson Elec. & Gen. Constr., Inc., 445 N.W.2d 789, 791–92

(Iowa 1989).
                                     11

      Crow bore the burden of proving that Simpson’s negligence caused

his harm by a preponderance of the evidence. See Easton, 751 N.W.2d at

5 (“Negligence is fault, and it is the plaintiff’s burden to prove fault by a

preponderance of the evidence.”).      The uncontested evidence showed

Simpson failed to place proper warning signals around the street

excavation and left his end loader parked in front of the newly poured

mortar. The jury found Simpson negligent for this conduct.

      However, the jury also found Simpson’s negligence was not the

cause of any item of Crow’s damages. The issue on appeal is whether

there was substantial evidence to support the jury’s finding of no

causation.

      The district court instructed the jury that the defendant’s conduct

is a cause of the plaintiff’s harm when the harm would not have

happened except for the conduct. In addressing the question of whether

the verdict was inconsistent, the district court noted the jury could have

determined, based on the testimony by medical experts at trial, that

Crow had suffered a precollision medical event, such as a seizure, that

caused him to black out and fall off the moped, thereby causing his

injuries. The district court also noted that six months after crashing into

the end loader, Crow was involved in another accident in which he was

thrown from a motorcycle. Thus, the district court suggested the jury

could have found Crow’s claimed injuries resulted from that motorcycle

accident rather than the moped accident.

      The court of appeals concluded that neither theory proposed by the

district court as a potential explanation of the jury’s verdict was

supported by substantial evidence.          The court of appeals noted

Dr. Sherrill’s statement that he might have believed Crow suffered a

seizure and fell off the moped was made in the context of other
                                    12

statements indicating it was impossible to determine how the trauma to

Crow’s head occurred because there were no witnesses to the accident.

The court of appeals also concluded the evidence that Crow was involved

in a subsequent accident did not support the jury’s finding of no

causation because “the evidence clearly established Crow suffered

injuries discrete to the August 30, 2008 crash.”

      We take a different approach.      Viewing the evidence in the light

most favorable to the verdict, we conclude a reasonable jury could have

found that, although Simpson was negligent for leaving the end loader in

the middle of the road overnight, Crow’s conduct at the time of the

accident was the sole cause of his damages.

      The jury heard uncontroverted testimony that Crow was in an

accident on North Ninth Street. All the experts testified the damage to

the moped was consistent with the bike sliding on the ground. However,

the experts differed in their analysis of whether Crow could have avoided

the collision by driving prudently.       We know the jury determined

Simpson was negligent for parking the end loader in the road and failing

to place barricades or cones behind it.       Nonetheless, the jury found

Simpson’s tortious conduct was not the cause of any item of Crow’s

damages. In other words, we know the jury concluded that someone’s

conduct other than Simpson’s conduct caused Crow’s damages.

      The district court instructed the jury it could find Crow negligent

for failing to keep a proper lookout.     The jury instructions defined a

“proper lookout” as follows:

            “Proper lookout” is the lookout a reasonable person
      would keep in the same or [a] similar situation. It means
      more than looking and seeing. It includes being aware of the
      operation of the driver’s vehicle in relation to what the driver
      saw or should have seen.
                                         13

The district court also instructed the jury that Crow’s negligence could

be a cause of his damages.

       The evidence supports a finding that Crow should have been able

to see the end loader from approximately ninety-three to ninety-nine feet

away. 2 Simpson’s experts testified that, based on the estimated reaction

time of one-and-a-half seconds they believed to be appropriate, Crow

should have been able to come to a complete stop within eighteen feet of

the end loader or maneuver around it.                   From this testimony, a

reasonable fact finder could conclude Crow did not keep a proper lookout

because he collided with the end loader.

       As to the causation issue, the district court instructed the jury

consistent with the Restatement (Third) of Torts: Liability for Physical

Harm and Emotional Harm. Section 29 of the Restatement provides that

“[a]n actor’s liability is limited to those harms that result from the risks

that made the actor’s conduct tortious.”           Restatement (Third) of Torts:

Liab. for Physical Harm & Emotional Harm § 29, at 493 (2010). Again, a

reasonable fact finder, relying on Simpson’s expert testimony, could

conclude Crow’s failure to keep a proper lookout was the sole cause of

Crow’s damages because the presence of the yellow end loader and the

reflective placard on the back did not alert Crow in sufficient time to

allow him to avoid the accident. Therefore, additional warnings would

not have allowed him to avoid the accident.

       We recognize that, in reaching this result, the jury had to reject

much of the testimony from Crow’s expert. It is well-settled that the law


       2In fact, McMahon and Hall testified that, had Crow had his high beams on, he
could have seen the end loader from as far as 131 feet away. The jury never reached
this issue because the district court instructed it not to if it answered the causation
issue concerning Simpson’s negligence in the negative.
                                     14

requires a jury to consider expert testimony in the same manner it

considers any other testimony. See Crouch v. Nat’l Livestock Remedy Co.,

210 Iowa 849, 851, 231 N.W. 323, 324 (1930) (“The ultimate weight

which is to be given to the testimony of an expert is a question to be

determined by the jury, and there is no rule of law which requires [a

juror] to surrender [his or her] judgment to that of any person testifying

as an expert witness, or to give controlling effect to expert testimony.”).

The jury may accept an expert’s testimony or reject it. Eventide Lutheran

Home, 445 N.W.2d at 791–92. After considering the expert’s education

and experience, the reasons given for the expert’s opinion, and all other

evidence in a case, the jury can give the expert’s testimony as much

weight as it thinks it deserves. See id.

      Accordingly, we find substantial evidence supports not only the

jury’s finding that Simpson was negligent, but also the jury’s finding that

Simpson’s negligence did not cause any item of Crow’s damages.

     V. Whether the Jury’s Answers to the Verdict Interrogatories
Were Inconsistent.

      The jury answered the first interrogatory in the affirmative finding

Simpson negligent, but it answered the second interrogatory in the

negative, finding Simpson’s negligence did not cause any item of Crow’s

damages.    Crow claims the jury’s answers to these interrogatories are

inconsistent with each other. We disagree.

      In a comparative fault action such as this, a plaintiff is required to

show both fault and causation. Iowa Code § 668.1(2) (2009). When we

can harmonize the jury verdict in a reasonable manner consistent with

the jury instructions, the evidence, and inferences the jury could have

drawn from that evidence, the verdict is not inconsistent.          Clinton

Physical Therapy, 714 N.W.2d at 613.       For the same reasons we find
                                    15

substantial evidence supports the verdict reached by the jury, we find

the answers to the interrogatories could be harmonized with the jury

instructions, the evidence, and the inferences the jury could have drawn

from the evidence. Consequently, we conclude the jury’s answers to the

interrogatories were consistent with each other and the jury’s verdict was

consistent.

      VI. Whether the District Court Erred in Denying the Motion
for Directed Verdict.
      Crow complains the district court should have directed a verdict

finding Simpson negligent for his conduct.       He further alleges this

constituted error requiring a new trial.

      The district court instructed the jury on Simpson’s alleged

negligence, and the jury found Simpson was negligent.       Crow did not

prevail in this action because Simpson’s negligence was not the cause of

any item of Crow’s damages. Thus, assuming the district court should

have granted a directed verdict finding Simpson negligent, we find any
such error harmless.

      When a court denies a party’s motion for a directed verdict and the

jury finds in that party’s favor on the issue upon which the party

requested a directed verdict, there can be no prejudice to the moving

party in light of the jury’s verdict. Spry v. Lamont, 257 Iowa 321, 325–

26, 132 N.W.2d 446, 449 (1965). In essence, the jury’s verdict has the

same effect as if the court had sustained the directed verdict. See id.

Therefore, we find Crow’s claim on this issue to be without merit.

     VII. Whether the District Court Abused Its Discretion in
Finding the Verdict Effected Substantial Justice.
      Crow claims the district court abused its discretion in finding the

verdict effected substantial justice between the parties.   We have long

recognized a trial court has inherent power to grant a new trial when a
                                    16

verdict fails to administer substantial justice. Thompson v. Rozeboom,

272 N.W.2d 444, 446–48 (Iowa 1978). When the trial court concludes

the verdict fails to administer substantial justice, the court may grant a

new trial on grounds other than those listed in Iowa Rule of Civil

Procedure 1.1004. See Lehigh Clay, 512 N.W.2d at 543–44 (discussing

Iowa Rule of Civil Procedure 244, now rule 1.1004). However, the reason

the verdict fails to administer substantial justice must be apparent in the

record to justify the court’s granting of a new trial. Id. at 544. The basis

of Crow’s claim is that the evidence demonstrated a causal connection

between Simpson’s negligence and Crow’s damages such that the verdict

failed to administer substantial justice by failing to compensate him for

those damages.

      A district court has broad discretion in deciding whether to grant

or deny a new trial on the ground that the verdict failed to administer

substantial justice between the parties.     Id. at 544.   We will find an

abuse of discretion only when a district court has exercised its discretion

“ ‘on grounds clearly untenable or to an extent clearly unreasonable.’ ”

Id. (quoting Kiner v. Reliance Ins. Co., 463 N.W.2d 9, 13 (Iowa 1990)).

When the evidence amply supports the verdict reached by the jury, a

district court abuses its discretion when it grants a new trial because it

would have reached a different result. Id.

      We agree with the district court’s finding that the evidence

supports the jury verdict.    Therefore, we conclude the court did not

abuse its discretion when it refused to grant Crow’s motion for a new

trial on the grounds the verdict failed to administer substantial justice.

Accordingly, we find Crow’s claim on this issue is without merit.
                                     17

      VIII. Disposition.

      We vacate the decision of the court of appeals and affirm the

judgment of the district court because substantial evidence supports the

jury verdict, the jury’s answers to the verdict interrogatories were not

inconsistent, the district court’s denial of the motion for directed verdict

was harmless error, and the district court did not abuse its discretion in

finding the verdict effected substantial justice.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.